DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	This office action is in response to amendments filed 08/16/2022. Claims 1-17 are pending.
Response to Arguments
Applicant’s arguments and amendments to Claim 17 with respect to 112(f) interpretation have been fully considered and are persuasive.  The claim elements invoking 112(f) have been removed and the interpretation of Claim 17 under 35 USC  112(f) has been withdrawn. 
Applicant’s arguments and amendments to Claims 3, 11-16 with respect to rejections of Claims 3, 11-16 under 35 USC 112(b) have been fully considered and are persuasive.  The rejections of Claims 3, 11-16 under 35 USC  112(b) have been withdrawn. 
Allowable Subject Matter
Claims 1-17 allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closet prior art comes from Kaji et al but does not appear to teach having both a hands on mode and a steering wheel operation mode and performing a mode transition from the steering wheel operation mode to the steering wheel assist deactivation mode on the condition that a steering wheel operation by the driver is confirmed before the host vehicle reaches the steering wheel assist deactivation region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watanabe et al (US 20200239027) discloses a vehicle control device that determines when to time a driver takeover request and monitors if the driver listens to the request to grip the wheel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776. The examiner can normally be reached Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.K./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664